PEARSON, Judge.
These interlocutory appeals are from an order denying defendant-appellant’s motion to dismiss for lack of jurisdiction and an order denying a motion for rehearing addressed to the same order. The suit was brought by a franchisee against its franchisor. The question presented is whether a franchisor who is not and has not been physically present in this state can be said to be doing business in the state where the franchisor exerts control over the franchisee and others so that the franchise is breached.
We affirm the finding of the trial judge that appellant was doing business in this state within the meaning of F.S. § 48.181, F.S.A. See Woodring v. Crown Engineering Co., Fla.App.1962, 141 So.2d 816. See also DiGiovanni v. Gittelson, Fla.App.1965, 181 So.2d 195, and Reader’s Digest Ass’n, v. State Ex Rel. Conner, Fla.App.1971, 251 So.2d 552, where this court distinguished Fawcett Publications, Inc. v. Rand, Fla.App.1962, 144 So.2d 512.
Affirmed.